                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                             1:20-cr-122-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
RAYMOND EUGENE NEAL,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on defendant’s Unopposed Motion to Allow Rule 11

Hearing by Videoconference, (Doc. No. 16).

       IT IS HEREBY ORDERED that the Motion to Allow Rule 11 Hearing by

Videoconference, (Doc. No. 16), is GRANTED, as Defendant has filed a plea agreement, and

the Court is satisfied that Defendant has met the requirements of the CARES Act and this

Court’s Standing Order, No. 3:20-mc-48, Doc. No. 6.      The parties shall contact the U.S.

magistrate judge directly before the plea hearing to discuss the additional questions that the

parties seek to be asked at the Rule 11 hearing, which the parties contend comply with the

requirements of the CARES Act.

       IT IS SO ORDERED.




                                            Signed: May 25, 2021
